Case 9:15-cv-80972-RAR Document 260 Entered on FLSD Docket 12/20/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 15-CIV-80972-RAR

  REGINALD EUGENE GRIMES,

         Plaintiff,
  v.

  OFFICER RICHARD ROTT, et al.,

        Defendants.
  _________________________________/

                                        OMNIBUS ORDER

         THIS CAUSE comes before the Court upon Plaintiff’s Motion to Continue Trial [ECF

  No. 256] (“Motion to Continue”). The Court heard oral argument on the Motion to Continue on

  December 20, 2019 [ECF No. 258]. For the reasons stated on the record, it is hereby

         ORDERED AND ADJUDGED as follows:

         1.      The Motion to Continue [ECF No. 256] is DENIED. The case will remain on the

  Court’s two-week trial calendar beginning on January 21, 2020. The parties shall appear for

  Calendar Call at 11:00 AM on January 14, 2020. The Court intends on selecting a jury and

  addressing any remaining pretrial motions on January 23, 2020. Testimony will begin on

  January 27, 2020.

         2.      Defendant’s ore tenus Motion for Leave to permit Defendant Rodney Vizzo to

  appear telephonically at the Settlement Conference scheduled for December 30, 2019 [ECF No.

  259] is GRANTED. Defendant’s counsel shall confer with Magistrate Judge Reinhart’s Chambers

  for further instructions regarding telephonic appearance.

         3.      Plaintiff’s ore tenus Motion for Leave to appear telephonically at the Settlement

  Conference scheduled for December 30, 2019 [ECF No. 259] is GRANTED. Although the Court



                                             Page 1 of 2
Case 9:15-cv-80972-RAR Document 260 Entered on FLSD Docket 12/20/2019 Page 2 of 2



  desires that Plaintiff appear in person, Plaintiff is permitted to appear telephonically to the extent

  that his physical presence is not possible or practical. Plaintiff’s counsel shall confer with

  Magistrate Judge Reinhart’s Chambers for further instructions regarding telephonic appearance.

         4.      The parties shall file any Motions in limine, proposed jury instructions, and witness

  and exhibit lists by January 23, 2020. The parties are instructed to follow all guidelines in the

  Court’s Order on Trial Instructions [ECF No. 254] regarding the format of these documents.

         5.      Plaintiff shall serve any deposition designations that he intends to use at trial by

  January 14, 2020. Defendant shall serve any deposition designations that they intend to use at

  trial by January 21, 2020. The Court will address any disputes as to the admissibility of

  designated depositions on January 23, 2020.

         6.      Defendants’ ore tenus Motion for Extension of Time to file Objections to

  Magistrate Judge Reid’s Report and Recommendations regarding Defendants’ Motion for

  Summary Judgement [ECF No. 255] is GRANTED. Defendants shall file any objections to the

  Report and Recommendations by January 6, 2020. Plaintiff may file a response to Defendants’

  objections by 5:00 PM on January 13, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida this 20th day of December, 2019.




                                                             _________________________________
                                                             RODOLFO RUIZ
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
